[a728ex102001.jpg]
Exhibit 10.2 Grace R. den Hartog Senior Vice President, General Counsel &
Corporate Secretary Direct Dial: 804.723.7945 heath.galloway@owens-minor.com May
6, 2015 VIA ELECTRONIC (rsimon@vedderprice.com) AND FIRST CLASS MAIL Paul Cody
Phipps c/o Vedder Price P.C. 222 North LaSalle Street Chicago, Illinois 60601
Re: Offer of Employment Dear Cody: I am pleased to extend you an offer of
employment to join Owens & Minor as the Company’s President and Chief Executive
Officer. The details of this employment offer are set forth in the enclosed
Owens & Minor, Inc. Executive Employment Term Sheet. Please note that our offer
of employment would not be effective until May 20, 2015, when the Board
officially considers your appointment as President and CEO. We ask that you
confirm your receipt of this offer and accept the terms of employment by counter
signing the Term Sheet and returning it to me on or before Friday, May 8, 2015.
Cody, the Board is truly excited to extend you this offer and look forward to
your joining the Company. If you have any questions whatsoever, please do not
hesitate to contact me. Sincerely, /s/: Grace R. den Hartog Grace R. den Hartog



--------------------------------------------------------------------------------



 
[a728ex102002.jpg]
Page 1 of 4 Owens & Minor, Inc. Executive Employment Term Sheet Set forth herein
(the “Term Sheet”) are the management compensation and employment terms by which
the undersigned parties agree to abide upon the consummation of the contemplated
employment relationship between the parties. The offer of employment under this
Term Sheet is conditioned on the satisfactory completion of background and drug
screens, as well as an executive-level physical examination completed no earlier
than 90 days prior to the commencement of employment (each a “Condition”).
Employer For payroll purposes, Owens & Minor Medical, Inc., a wholly owned
subsidiary of Owens & Minor, Inc. (collectively “O&M” or the “Company”).
Employee Paul Cody Phipps (“Executive”). Position President and Chief Executive
Officer of O&M, reporting to the Board of Directors of Owens & Minor, Inc (the
“O&M Board”).1 Start Date July 1, 2015. Term The employment relationship will
not be subject to any contract or for any defined period, and will be of
indefinite duration and terminable at-will, subject to this Term Sheet. Base
Salary $900,000.00 (Annual). Base Salary for calendar year 2015 shall be pro-
rated to account for the employment Start Date. Annual Bonus Executive shall be
eligible for a performance-based annual cash bonus as detailed in the attached
2015 Executive Incentive Plan,2 provided that Executive’s target bonus shall be
equal to 125% of annual base salary. Guaranteed payment of full target bonus for
calendar year 2015 ($1,125,000.00), with accelerated payment of 50% of 2015
bonus ($562,500.00) within 30 days after commencement of employment. Acceptance
Incentive On the Start Date, a special one-time grant of O&M restricted stock
award in the amount of $5,000,000,3 which shall vest over five (5) years at the
rate of 20% per year beginning on the first anniversary of the commencement of
employment, provided, however, that there shall be 100% vesting acceleration
upon any termination of Executive’s employment by the Company without Cause, by
Executive for Good 1 Executive will be nominated as a director for the O&M Board
and nominated, elected and/or appointed, as applicable, to the appropriate
boards of directors of O&M entities in accordance with O&M policy and practice
commensurate with Executive’s position at the Company. 2 Future annual incentive
plans for all executives may be revised by O&M, subject to agreement from the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”). 3 All stock award values will be based on closing market stock
prices as of the date of such award and will be made subject to applicable grant
agreements, sample copies of which are attached hereto, as modified to conform
with this Term Sheet if required.



--------------------------------------------------------------------------------



 
[a728ex102003.jpg]
Page 2 of 4 Reason (whether before or after a Change in Control), or due to
Executive’s death or Disability. For purposes of this Term Sheet, “Cause”,
“Disability” and “Good Reason” shall have the meanings set forth under the
sample restricted stock agreement attached hereto. Long-Term Incentives On the
Start Date, a 2015 annual grant of O&M performance shares in the face amount of
$2,000,000 and a 2015 annual grant of O&M restricted stock in the face amount of
$2,000,000.4 Long-term Incentives’ grant value for calendar year 2015 shall be
pro-rated to account for the employment Start Date. Employee Benefits Eligible
to participate in the employee benefits plans made available to senior
executives of the Company generally, in accordance with the terms of the
applicable plan or program documents. Benefits include, inter alia, health and
dental insurance programs; 401(k) retirement plan, executive deferred
compensation plan; basic and supplemental life insurance programs; and
short-term and long-term disability programs. Executive Medical Eligible for a
company-paid, complete executive physical (Annual) and company-paid membership
in a medical concierge service (e.g. Partner MD). Vacation Four (4) weeks of
paid vacation in the first year of employment, with increases thereafter. Car
Allowance Eligible to lease a vehicle for up to, or receive a car allowance of,
$1000 (Monthly). Tax, Financial Planning Eligible for a $15,000 (Annual)
allowance for tax and financial planning from a firm of Executive’s choice
(excluding KPMG). Expenses Company to reimburse all of Executive’s business
expenses incurred during employment pursuant to applicable policy. Company to
pay Executive’s reasonable professional fees incurred to negotiate and prepare
this Term Sheet and all related agreements. Relocation Executive shall be
reimbursed for all reasonable expenses incurred by Executive to relocate himself
and his family to the vicinity of the Company’s offices in accordance with O&M’s
relocation policies and practices applicable to senior executives of the
Company. Severance Executive to participate in the Company Officer Severance
Policy Terms, except that for any termination by the Company without Cause
occurring 4 Performance share metrics for calendar year 2015 shall be the same
as those set for other O&M officers, as detailed in the attached 2015
Performance Share Goals and Metrics and applicable performance share agreement.
Future annual equity programs for all executives may be revised by O&M, subject
to agreement from the Compensation Committee.



--------------------------------------------------------------------------------



 
[a728ex102004.jpg]
Page 3 of 4 on or before the second anniversary of the Start Date (the “Initial
Period”), Executive’s severance will not be less than the aggregate of: (i) the
sum of 18 months of Executive’s Base Salary and an amount equal to 1.5 times
Executive’s Target Bonus payable in monthly installments, plus (ii) a pro-rated
bonus for the year of termination based on actual performance results (with any
subjective goals deemed satisfied at Target), plus (iii) any unpaid earned
completed prior year bonus, plus (iv) 18 months of covered benefits, plus (v)
outplacement, tax preparation and financial counseling benefits as provided
under the Company Officer Severance Policy Terms.5 Any termination of
Executive’s employment with the Company following the expiration of the Initial
Period shall be subject to the Company’s executive severance policy existing at
the time of such termination, and Executive shall be entitled to severance
benefits only in accordance with such policy. Change in Control Executive and
the Company shall enter into an executive severance agreement as a Category A
officer in form and substance substantially similar (and not less favorable to
Executive) to the attached draft Executive Severance Agreement, except that the
Company will not give Executive a notice of non-renewal of the term of the
executive severance agreement such that said term expires prior to the
expiration of the Initial Period. Indemnification; Insurance Executive will be
indemnified and held harmless for all acts and omissions to act during
employment or service as a member of the Board to the fullest extent permitted
under the O&M charter, by-laws and applicable law. At all times during which
Executive may be subject to a covered liability, Executive will be included as
an insured under any contract of directors and officers liability insurance that
covers other members of the Board. Governing Law This Term Sheet shall be
governed and construed in accordance with the laws of the Commonwealth of
Virginia, without regard to its principles of conflict of laws. By signing
below, the parties agree that this Term Sheet is binding on the parties with the
employment terms to take effect as of the date that the employment relationship
contemplated hereby commences, and is subject to the Conditions. In the event
the contemplated employment herein is not consummated by mutual agreement of the
parties or Executive’s failure to satisfy any Condition, this Term Sheet shall
become null and void and of no effect. SIGNATURE PAGE FOLLOWS 5 All severance
payments made or benefits afforded to Executive pursuant to this Term Sheet
shall be provided in accordance with applicable laws and regulations applicable
to such payments and/or benefits.



--------------------------------------------------------------------------------



 
[a728ex102005.jpg]
Page 4 of 4 Paul Cody Phipps Owens & Minor Medical, Inc. /s/: Paul C. Phipps By:
/s/: Grace R. den Hartog Date: May 6, 2015 Name: Grace R. den Hartog Its: Senior
Vice President, General Counsel & Corporate Secretary Date: May 6, 2015 Should
you accept employment with the Company, you certify your understanding that your
employment will be on an at-will basis, subject to the terms of this Term Sheet.
As an at-will employee, you will be free to terminate your employment with the
Company at any time, with or without cause or advance notice. Likewise, the
Company will have the right to terminate your employment at any time, for any
legal reason or no reason, and with or without advance notice. This at-will
relationship and this Term Sheet can only be modified by a written document
signed by a corporate officer and you.



--------------------------------------------------------------------------------



 